Case 20-11568-KBO   Doc 117-1   Filed 05/21/21   Page 1 of 9




                       Exhibit 1

                       Stipulation
                  Case 20-11568-KBO             Doc 117-1         Filed 05/21/21        Page 2 of 9




                               UNITED STATES BANKRUPTCY COURT
                                    DISTRICT OF DELAWARE


    In re:                                                    Chapter 11

    RS FIT NW LLC,                                            Case No. 20-11568 (KBO)

                              Reorganized Debtor.1


        STIPULATION TO LIMITED RELIEF FROM THE PLAN INJUNCTION
    WITH RESPECT TO COMMERICAL GENERAL LIABILITY INSURANCE POLICY

             This stipulation (the “Stipulation”) is entered into by and among the Reorganized Debtors

and Soon Kim (“Claimant” and, together with the Reorganized Debtors, the “Parties”). The

Parties hereby stipulate and agree as follows:

                                                       Recitals

                    A.      WHEREAS, on December 22, 2020, the United States Bankruptcy Court

for the District of Delaware (the “Court”) entered the Order (I) Confirming First Amended Joint

Chapter 11 Plan of Reorganization of 24 Hour Fitness Worldwide, Inc. and Its Affiliated

Debtors, and (II) Granting Related Relief [Docket No. 1508] (the “Confirmation Order”)

confirming the First Amended Joint Chapter 11 Plan of Reorganization of 24 Hour Fitness

Worldwide, Inc. and its Affiliated Debtors attached as Exhibit A to the Confirmation Order (the

“Plan”)2;


1     The Reorganized Debtor in this chapter 11 case, along with the last four digits of the Reorganized Debtor’s
      federal tax identification number, as applicable, is RS FIT NW LLC (9372). By order dated March 16, 2021
      [RS FIT Docket No. 7], the remaining reorganized debtor affiliates’ (the “Reorganized Debtors”) chapter 11
      cases were closed. The Reorganized Debtors’ corporate headquarters and service address is 24 Hour Fitness
      USA, Inc., 1265 Laurel Tree Lane, Carlsbad, CA 92011.
2     All capitalized terms used but not otherwise defined herein shall have the meanings set forth in the
      Confirmation Order or the Plan, as applicable.
             Case 20-11568-KBO         Doc 117-1     Filed 05/21/21      Page 3 of 9




               B.     WHEREAS, all conditions precedent to consummation of the Plan were

either satisfied or waived in accordance with Article IX of the Plan such that the Plan became

effective on December 29, 2020, and as a result, the Plan has been substantially consummated.

(See Notice of Effective Date, and Entry of Order (I) Confirming First Amended Joint Chapter

11 Plan of Reorganization of 24 Hour Fitness Worldwide, Inc. and its Affiliated Debtors and (II)

Granting Related Relief [Docket No. 1551]);

               C.     WHEREAS, pursuant to the Confirmation Order and Article VIII.F of the

Plan, and unless provided otherwise in the Confirmation Order and Plan, all holders of claims

and interests in 24 Hour Fitness Worldwide, Inc. and its debtor affiliates (each a “Debtor,” and

collectively the “Debtors”) are permanently enjoined from taking any actions, including

commencing or continuing, directly or indirectly, any action or proceeding on account of or in

connection with such claim or interest against the Reorganized Debtors (and other parties

specified in the Plan and Confirmation Order), and from recovering any judgment, award,

decree, or order on account of such claim or interest against the Reorganized Debtors (and other

parties specified in the Plan and Confirmation Order) (the “Plan Injunction”);

               D.     WHEREAS the Reorganized Debtors purchased a commercial general

liability insurance policy from Everest National Insurance Company, which policy was issued

for the period from January 1, 2020 to January 1, 2021 (the “Policy”);

               E.     WHEREAS the Policy contains a self-insured retention (“SIR”) limit of

$3,000,000, applicable to defense costs and loss;

               F.     WHEREAS during the pendency of these chapter 11 cases, counsel on

behalf of Claimant filed two proofs of claim against 24 Hour Fitness Worldwide, Inc. and 24



                                                2
               Case 20-11568-KBO        Doc 117-1     Filed 05/21/21      Page 4 of 9




Hour Fitness USA, Inc. on account of an alleged personal injury accident suffered by Yoon Kim

occurring on March 9, 2020 in Plano, Texas at a 24 Hour Fitness gym location (the “Claim”);

                  G.   WHEREAS Claimant seeks to modify the Plan Injunction so that Claimant

may file a lawsuit in the district court for Collin County, Texas (the “State Court Action”) and

name the Reorganized Debtors as a nominal defendant therein, whereby Claimant will seek to

liquidate the value of the Claim and to recover against available insurance proceeds under the

Policy, if any;

                  H.   WHEREAS the Parties seek to resolve this matter in the most cost- and

time-efficient manner for Claimant and the Reorganized Debtors;

                  I.   WHEREAS the Parties agree that it is in the best interests of the

Reorganized Debtors and Claimant to modify the Plan Injunction to allow Claimant to file the

State Court Action and name the Reorganized Debtors as nominal defendants in such State Court

Action but not, for the avoidance of doubt, to prosecute the State Court Action against the

Reorganized Debtors, subject in all respects to the terms of this Stipulation;

                  J.   WHEREAS the Parties have agreed, subject to approval of the Court, to

modify the Plan Injunction for the limited purpose and subject to the terms and conditions set

forth below.

         NOW, THEREFORE, UPON THE FOREGOING RECITALS, WHICH
ARE INCORPORATED AS THOUGH FULLY SET FORTH HEREIN, IT HEREBY IS
STIPULATED AND AGREED, BY AND BETWEEN THE PARTIES, THROUGH THE
UNDERSIGNED, AND UPON COURT APPROVAL HEREOF, IT SHALL BE
ORDERED THAT:

                  1.   This Stipulation shall have no force or effect unless and until approved by

the Court (the date of such approval, the “Effective Date”).



                                                 3
             Case 20-11568-KBO         Doc 117-1      Filed 05/21/21    Page 5 of 9




               2.     Upon the Effective Date, the Plan Injunction, to the extent applicable, is

hereby modified for the limited purpose of permitting Claimant to file the State Court Action,

and name the applicable Reorganized Debtors as defendants in a nominal capacity in the State

Court Action, to prosecute the State Court Action to final judgment and to pursue a recovery on

any available insurance proceeds under the Policy against First Specialty or any other applicable

insurance, in accordance with the terms hereof and Claimant shall not seek to enforce any

judgment directly against the Reorganized Debtors in the State Court Action.

               3.     The Reorganized Debtors shall not have any direct or indirect obligation

to satisfy any amounts that are determined to be due and owing to Claimant in connection with

the State Court Action.

               4.     Except as otherwise provided herein, including a recovery pursuant to a

timely filed Proof of Claim and pursuant to Reorganized Debtors’ confirmed Plan, Claimant

hereby agrees and acknowledges that: (a) Claimant fully, finally, and forever waives, releases,

and discharges any right to collect from the Reorganized Debtors, their estates, and each of their

respective officers, directors, employees, agents, and attorneys any amounts with respect to, or

arising from, the State Court Action or the facts underlying the State Court Action; provided, that

Claimant may name the Reorganized Debtors as a defendant in a nominal capacity in the State

Court Action; (b) the Reorganized Debtors and their estates shall have no liability to Claimant, or

obligation to satisfy any amounts due and owing to Claimant, in respect of the State Court

Action or any judgment or settlement that may be obtained by Claimant in the State Court

Action, provided, that for purposes of the State Court Action, the Reorganized Debtors named as

defendants in the State Court Action may be found liable by the finder of fact, provided, further,

that any judgment arising from such a finding of liability by the finder of fact in the State Court
                                                4
             Case 20-11568-KBO          Doc 117-1      Filed 05/21/21     Page 6 of 9




Action will not be enforceable by Claimant as against any Reorganized Debtor, except as to

available insurance proceeds, and, instead, such judgment will be a judgment against the

Reorganized Debtors in a nominal capacity only; and (c) Claimant shall take no action to collect,

liquidate, or foreclose against any property of the Reorganized Debtors or their estates at any

time in respect of the State Court Action or any judgment entered therein. Nothing herein is

intended to or shall affect any applicable insurance coverage.

               5.      The Reorganized Debtors, their estates, or their successors shall not be

required to pay or otherwise satisfy: (a) any self-insured retention or deductible liability; (b) any

obligation to post any security or deposit with an insurer pursuant to the terms of any insurance

policy; (c) any defense costs; (d) any judgment; or (e) any other costs of any kind arising out of

the State Court Action, including, without limitation, costs associated with any discovery

conducted during the State Court Action (collectively, the “Administrative Costs”).

               6.      Plaintiff acknowledges and agrees that if any of the Reorganized Debtors

shall be obligated to incur Administrative Costs as a condition for Plaintiff to otherwise recover

from insurance proceeds under the Policy, if any, then (x) Reorganized Debtor shall be permitted

to immediately re-institute the Plan Injunction by motion to the Bankruptcy Court and (y)

Plaintiff shall not oppose, and shall be deemed to have consented, to such Motion; provided that

in such instance, Plaintiff’s rights (I) to liquidate the claims asserted by the Proofs of Claim in

the Bankruptcy Court and (II) to receive distributions on account of such claims as Allowed

General Unsecured Claims (to the extent such claims are allowed) in accordance with the Plan

are each fully reserved.

               7.      All other provisions of the Plan Injunction, including, without limitation,

those provisions prohibiting the commencement or continuation of any other judicial proceeding
                                                 5
             Case 20-11568-KBO           Doc 117-1      Filed 05/21/21    Page 7 of 9




against the Reorganized Debtors that was or could have been commenced prior to June 15, 2020

(the “Petition Date”) other than as expressly set forth herein, and those provisions prohibiting

any act to collect, assess, or recover a claim that arose prior to the Petition Date from the

respective estates and/or assets or property of any of the Reorganized Debtors other than as

expressly set forth herein, shall remain in full force and effect.

               8.      Nothing in this Stipulation shall in any way be construed as or deemed to

be evidence of or an admission on behalf of any Reorganized Debtor regarding liability with

respect to any claims or rights arising from or related to the State Court Action. No negotiations

or writings in connection with this Stipulation shall in any way be construed as or deemed to be

evidence of or an admission on behalf of any Reorganized Debtor regarding liability with respect

to any claims or rights arising from or relating to the State Court Action.

               9.      This Stipulation shall constitute the entire agreement and understanding of

the Parties relating to the subject matter hereof and supersedes all prior agreements and

understandings relating to the subject matter hereof.

               10.     The undersigned who executes this Stipulation by or on behalf of each

respective Party represents and warrants that he or she has been duly authorized and empowered

to execute and deliver this Stipulation on behalf of such Party.

               11.     This Stipulation may be executed in counterparts, each of which shall be

deemed an original, but all of which together shall constitute one and the same instrument, and it

shall constitute sufficient proof of this Stipulation to present any copies, electronic copies, or

facsimiles signed by the Parties here to be charged.

               12.     This Stipulation shall not be modified, altered, amended, or vacated

without the written consent of all Parties hereto or by further order of the Court.
                                                   6
             Case 20-11568-KBO           Doc 117-1     Filed 05/21/21       Page 8 of 9




               13.     Notwithstanding the applicability of Bankruptcy Rule 4001(a)(3), the

terms and provisions of this Stipulation immediately shall be effective and enforceable upon the

Effective Date and shall thereafter be binding upon the Parties hereto and their respective

affiliates and successors.

               14.     The Bankruptcy Court shall retain jurisdiction over all matters arising

from or related to the implementation or interpretation of this Stipulation.




                             [Remainder of Page Intentionally Left Blank]




                                                  7
           Case 20-11568-KBO   Doc 117-1    Filed 05/21/21    Page 9 of 9




Dated: May 20, 2021            PACHULSKI STANG ZIEHL & JONES LLP
       Wilmington, Delaware

                               /s/ Peter J. Keane
                               Laura Davis Jones (DE Bar No. 2436)
                               Timothy P. Cairns (DE Bar No. 4228)
                               Peter J. Keane (DE Bar No. 5503)
                               919 North Market Street, 17th Floor
                               P.O. Box 8705
                               Wilmington, Delaware 19899-8705 (Courier 19801)
                               Telephone: (302) 652-4100
                               Facsimile: (302) 652-4400

                               -and-

                               ROPES & GRAY LLP
                               Ryan Preston Dahl (admitted pro hac vice)
                               Cristine Pirro Schwarzman (admitted pro hac vice)
                               Emily Kehoe (admitted pro hac vice)
                               Lindsay Lersner (admitted pro hac vice)
                               1211 Avenue of the Americas
                               New York, New York 10036
                               Telephone: (212) 596-9000
                               Facsimile: (212) 596-9090
                               Attorneys for the Reorganized Debtors


Dated: May 20, 2021              GELLERT, SCALI, BUSENKELL & BROWN, LLC


                                 /s/ Michael Busenkell
                                 Michael Busenkell
                                 1201 N. Orange Street, Suite 300
                                 Wilmington, Delaware 19801
                                 Telephone: (302) 425-5812
                                 Facsimile: (302) 425-5814

                                 Attorney for Soon Kim
